Case 3:19-cv-07853-BRM-TJB Document 58-1 Filed 12/18/20 Page 1 of 4 PageID: 1317



 Linda Wong, Esq.
 WONG FLEMING
 821 Alexander Road, Suite 200
 Princeton, New Jersey 08543
 Tel: (609) 951-9520
 Fax: (609) 951-0270
 lwong@wongfleming.com

 Laurel Pyke Malson (pro hac vice)
 Aryeh S. Portnoy (pro hac vice)
 Amanda Shafer Berman (pro hac vice)
 CROWELL & MORING LLP
 1001 Pennsylvania Ave., NW
 Washington, DC 20004
 (202) 624-2576
 lmalson@crowell.com
 aportnoy@crowell.com
 aberman@crowell.com

 Attorneys for The Trustees of Princeton University, a not-for-profit educational corp. of the State of
 New Jersey (incorrectly referenced in the Complaint as “Princeton University”), Michele Minter,
 Regan Hunt Crotty, Joyce Chen Shueh, Walter Wright, Cole M. Crittenden, Kathleen Deignan, W.
 Rochelle Calhoun, Jill S. Dolan, and Sarah-Jane Leslie


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


   JOHN DOE,

                             Plaintiff,
                                                Civil Action No. 3:19-cv-07853 BRM-TJB
                       v.

   PRINCETON UNIVERSITY, ET
   AL.,
                 Defendants.




                                                   1

 DCACTIVE-56419036.8
Case 3:19-cv-07853-BRM-TJB Document 58-1 Filed 12/18/20 Page 2 of 4 PageID: 1318



         MOTION FOR CLARIFICATION OR STATUS CONFERENCE
         Defendants the Trustees of Princeton University et al. (collectively “Princeton”

 or “the University”) respectfully move for clarification of this Court’s December 17,

 2020 Order granting reconsideration of the Court’s February 28, 2020 dismissal with

 prejudice of Plaintiffs’ Title IX claims. Alternatively, Defendants request a status

 conference to discuss the path forward in light of the Court’s December 17 Order. The

 reasons for this motion are as follows:

         1.      On February 28, 2020, this Court dismissed Doe’s Title IX claims against

 Princeton with prejudice, citing Doe’s “fail[ure] to sufficiently plead [that] Defendant[s’]

 conduct was motivated by a gender bias.” ECF No. 31 at 6. On October 7, 2020, Doe

 moved for reconsideration of that decision based on an “intervening change in

 controlling law”; more specifically, the Third Circuit’s decision in Doe v. University of the

 Sciences, 961 F.3d 203 (3d Cir. 2020). See generally ECF No. 49.

         2.      On December 17, 2020, the Court granted the reconsideration motion on

 the ground that the Third Circuit’s decision in University of the Sciences “constitute[s] an

 intervening change in controlling law,” and vacated its prior decision dismissing the

 Title IX claims. ECF No. 56 at 8. The Court noted, however, that while a “motion for

 reconsideration will [ ] be granted where new law has not been considered,” upon

 reconsideration “the Court’s original judgment may be affirmed.” Id. at 4 (citing Pelham

 v. United States, 661 F. Supp. 1063, 1065 (D.N.J. 1987)).




 DCACTIVE-56419036.8
Case 3:19-cv-07853-BRM-TJB Document 58-1 Filed 12/18/20 Page 3 of 4 PageID: 1319



         3.      In its December 17 decision, the Court did not rule on the sufficiency of

 Doe’s pleadings to sustain a finding of gender bias under the pleading standard set out

 in University of the Sciences. And while the Court vacated its prior dismissal of Doe’s Title

 IX claims pursuant to Defendants’ Rule 12(b)(6) motion, it did not deny or otherwise

 decide that motion with respect to those claims.

         4.      Given the Court’s intent to reconsider its prior ruling, Princeton seeks

 clarification as to whether the Court anticipates that the University would submit

 supplemental briefing addressing University of the Sciences in support of its prior Motion

 to Dismiss, ECF No. 18, or submit a Renewed Motion to Dismiss the Title IX claims.

         5.      In any such filing, Princeton will show that Doe’s allegations do not “raise

 a plausible inference that the university discriminated against [the student] ‘on the basis

 of sex,’” Univ. of the Sciences, 961 F.3d at 209 (quoting Doe v. Purdue Univ., 928 F.3d 652,

 667-68 (7th Cir. 2019)), and that this Court’s prior conclusion that Doe “failed to

 sufficiently plead [that] Defendant[s’] conduct was motivated by a gender bias” (ECF

 No. 31 at 6) therefore remains sound under University of the Sciences.

         For these reasons, Princeton respectfully requests that the Court issue an order

 clarifying how the University should proceed in light of its grant of reconsideration as

 to dismissal of the Title IX claims. Alternatively, Princeton requests that the Court hold

 a scheduling conference to address the issue, as well as a schedule for further pleadings

 and proceedings in light of the Court’s recent order granting in part and denying in part

 Defendants’ motion to dismiss the state law claims (ECF No. 55).




 DCACTIVE-56419036.8
Case 3:19-cv-07853-BRM-TJB Document 58-1 Filed 12/18/20 Page 4 of 4 PageID: 1320



                                     Respectfully submitted,

                                     /s/Linda Wong
                                     Linda Wong, Esq.
                                     WONG FLEMING
                                     821 Alexander Road, Suite 200
                                     Princeton, NJ 08543-3663
                                     Tel. (609) 951-9520
                                     Fax (609) 951-0270
                                     lwong@wongfleming.com

                                     Laurel Pyke Malson, Esq. (pro hac vice)
                                     Aryeh Portnoy, Esq. (pro hac vice)
                                     Amanda Shafer Berman, Esq. (pro hac vice)
                                     CROWELL & MORING LLP
                                     1001 Pennsylvania Ave., N.W.
                                     Washington, D.C. 20004
                                     Tel: (202) 624-2576
                                     LMalson@crowell.com
                                     APortnoy@crowell.com
                                     ABerman@crowell.com
                                     Attorneys for Defendants




 DCACTIVE-56419036.8
